              UNITED STATES DISTRICT COURT
             MIDDLE DISTRICT OF PENNSYLVANIA

CHARLES STIFFLER a/k/a
CHARLIE STIFFLER,

           Plaintiff,                 CIVIL ACTION NO. 3:18-cv-01337

           v.                         (SAPORITO, M.J.)

FRONTLINE ASSET
STRATEGIES, LLC,

           Defendant.

                           MEMORANDUM

     This is a civil action brought pursuant to the Fair Debt Collection

Practices Act (“FDCPA”), 15 U.S.C. § 1692 et seq. The plaintiff, Charles

Stiffler, alleges that the defendant, Frontline Asset Strategies, LLC

(“Frontline”), violated certain provisions of the FDCPA when it mailed

him a debt collection letter. Stiffler seeks an award of damages plus costs

and reasonable attorney fees pursuant to 15 U.S.C. § 1692k.

     This action commenced on June 1, 2018, when Stiffler filed his

original complaint in the Court of Common Pleas of Wayne County. The

case was removed to this federal district court by Frontline on July 2,

2018. Stiffler filed his first amended complaint on July 27, 2018.

Frontline filed its answer on August 10, 2018. Frontline then moved for
judgment on the pleadings, pursuant to Rule 12(c) of the Federal Rules

of Civil Procedure, on October 1, 2018. That motion is now fully briefed

and ripe for decision.

 I.   LEGAL STANDARD

      The defendant has answered the complaint and moved for

judgment on the pleadings under Rule 12(c) of the Federal Rules of Civil

Procedure. Rule 12(c) provides that “[a]fter the pleadings are closed—but

early enough not to delay trial—a party may move for judgment on the

pleadings.” Fed. R. Civ. P. 12(c). “Under Rule 12(c), a court must accept

all factual averments as true and draw all reasonable inferences in favor

of the non-moving party.” U.S. Fid. & Guar. Co. v. Tierney Assoc., Inc.,

213 F. Supp. 2d 468, 469 (M.D. Pa. 2002) (citing Soc’y Hill Civic Ass’n v.

Harris, 632 F.2d 1045, 1054 (3d Cir. 1980)); see also Westport Ins. Corp.

v. Black, Davis & Shue Agency, Inc., 513 F. Supp. 2d 157, 163 (M.D. Pa.

2007) (“When deciding a motion for judgment on the pleadings, the court

is directed to view ‘the facts presented in the pleadings and the inferences

drawn therefrom in the light most favorable to the nonmoving party.’”)

(quoting Hayes v. Cmty. Gen. Osteopathic Hosp., 940 F.2d 54, 56 (3d Cir.

1991)). In deciding a Rule 12(c) motion, we may also consider “matters of



                                   -2-
public record, and authentic documents upon which the complaint is

based if attached to the complaint or as an exhibit to the motion.” Chemi

SpA v. GlaxoSmithKline, 356 F. Supp. 2d 495, 496–97 (E.D. Pa. 2005);

see also Kilvitis v. Cty. of Luzerne, 52 F. Supp. 2d 403, 406 (M.D. Pa. 1999)

(“In deciding a Rule 12(c) motion, however, a court may take judicial

notice of any matter of public record.”). Ultimately, “[a] party moving for

judgment on the pleadings under Rule 12(c) must demonstrate that there

are no disputed material facts and that judgment should be entered as a

matter of law.” U.S. Fid. & Guar., 213 F. Supp. 2d at 469–70 (citing

Jablonski v. Pan Am. World Airways, Inc., 863 F.2d 289, 290–91 (3d Cir.

1988), and Inst. for Sci. Info., Inc. v. Gordon & Breach, Sci. Publishers,

Inc., 931 F.2d 1002, 1005 (3d Cir. 1991)).

II.   DISCUSSION

      In his amended complaint, Stiffler alleges that Frontline, a debt

collector for purposes of the FDCPA, mailed a letter to him on August 17,

2017. This letter was an attempt to collect a debt, as that term is defined

under the FDCPA. Stiffler alleges that the letter violated two different

provisions of the FDCPA.




                                    -3-
       A. 15 U.S.C. § 1692e

       Among other things, Frontline’s letter stated: “Your current

creditor has placed the above-mentioned account in our office to resolve.

Your lack of communication may result in the enforcement of your

current creditor’s rights on your contractual agreement.” Stiffler claims

that this statement is false, deceptive, and misleading, and thus a

violation of 15 U.S.C. § 1692e, which prohibits the use of “any false,

deceptive, or misleading representation . . . in connection with the

collection of any debt,” and, more specifically, 15 U.S.C. § 1692e(10),

which prohibits “[t]he use of any false representation or deceptive means

to collect or attempt to collect any debt or obtain information concerning

a customer.” Stiffler contends that this statement constitutes an implicit

threat of litigation, but Frontline lacked the authority or intent to sue

him.

       “Because the FDCPA is a remedial statute, we construe its

language broadly . . . .” Brown v. Card Serv. Ctr., 464 F.3d 450, 453 (3d

Cir. 2006) (citation omitted). Thus, “[w]hether a debt collector’s

communications threaten litigation in a manner that violates the FDCPA

depends on the language of the letter, which ‘should be analyzed from the



                                   -4-
perspective of the ‘least sophisticated debtor.’’” Huertas v. Galaxy Asset

Mgmt., 641 F.3d 28, 33 (3d Cir. 2011) (per curiam) (quoting Brown, 464

F.3d at 453, and Wilson v. Quadramed Corp., 225 F.3d 350, 354 (3d Cir.

2000)).

             This standard is less demanding than one that
          inquires whether a particular debt collection
          communication would mislead or deceive a reasonable
          debtor. Nevertheless, the least sophisticated standard
          safeguards bill collectors from liability for bizarre or
          idiosyncratic interpretations of collection notices by
          preserving at least a modicum of reasonableness, as well
          as presuming a basic level of understanding and
          willingness to read with care on the part of the recipient.

             Although established to ease the lot of the naïve, the
          standard does not go so far as to provide solace to the
          willfully blind or non-observant. Even the least
          sophisticated debtor is bound to read collection notices
          in their entirety.

Campuzano-Burgos v. Midland Credit Mgmt., Inc., 550 F.3d 294, 299 (3d

Cir. 2008) (citations and internal quotation marks omitted).

     In Huertas, the Third Circuit considered a debt collector’s letter

that requested that the debtor call “to resolve this issue,” but which also

included a statutorily required validation notice 1 and a boldface, all-caps



     1  The statutory requirements are addressed in greater detail in the
following section, where we consider Stiffler’s challenge to the validation
notice included in the letter he received from Frontline.

                                     -5-
disclaimer at the bottom of the one-page letter: “THIS IS AN ATTEMPT

TO COLLECT A DEBT.” Id. at 33. Under those circumstances, the

Third Circuit held that “[e]ven the least sophisticated consumer would

not understand [the debt collector’s] letter to explicitly or implicitly

threaten litigation.” Id.

      Here, Frontline’s letter to Stiffler contained a similar validation

notice and a similar disclaimer: “This communication is from a debt

collector and is an attempt to collect a debt.” While the disclaimer was

not boldfaced and all-caps like the one in Huertas, it immediately

followed a boldfaced, all-caps header: “IMPORTANT NOTICE.”

      Perhaps even more importantly, Frontline’s letter to Stiffler stated

that the debt had been “placed . . . in our office to resolve,” and that a

failure to communicate with Frontline “may result in the enforcement of

your current creditor’s rights on your contractual agreement.” But a

statement that enforcement of the creditor’s contractual rights may

result from a failure to respond does not amount to an implicit or explicit

threat of litigation, and it does not give rise to liability under § 1692e. See

Avila v. Riexinger & Assoc., LLC, 644 Fed. App’x 19, 22 (2d Cir. 2016)

(“[T]he letters do not threaten legal action. Rather, they simply state that



                                     -6-
the debt collector ‘may consider additional remedies . . . .’ Such equivocal

statements do not give rise to liability under Section 1692e.”).

        Far from threatening legal action, the statement that
        the creditor ‘may choose to pursue legal action[]’
        indicates that legal action is an option available to the
        creditor, who may indeed choose to take advantage of
        it. . . . [B]ecause the statement that the creditor ‘may
        choose to pursue legal action’ merely informs the
        consumer of an option that is indeed clearly available to
        the creditor to recover the debt, it is in no way false or
        misleading, and thus, does not run afoul of § 1692e(10).
        Even the least sophisticated consumer would
        understand such a statement to mean that because his
        debt has remained unpaid, a suit may be brought by the
        creditor to ensure collection of the money owed.

Madonna v. Acad. Collection Serv., Inc., No. 3:95CV00875 (AVC), 1997

WL 530101, at *7 (D. Conn. Aug. 12, 1997) (citations omitted); see also

Leone v. Ashwood Fin., Inc., 257 F.R.D. 343, 348 (E.D.N.Y. 2009)

(“[C]ourts have denied recovery where letters are merely statements of

the creditor’s rights, rather than pronouncements that the collection

agent can and will institute legal action on its own initiative.”) (citing

Madonna) (emphasis added).

     Accordingly, based on the pleadings and documents attached

thereto, the plaintiff’s claim that the defendant falsely, deceptively, or

misleadingly threatened legal action when it neither intended nor was



                                   -7-
authorized to do so, in violation of 15 U.S.C. § 1692e and § 1692e(10),

shall be dismissed for failure to state a claim upon which relief can be

granted.

     B. 15 U.S.C. § 1692g

     Stiffler also contends that the letter violated a provision requiring

that a debt collector provide written notice of the consumer-debtor’s right

to dispute the validity of the debt, pursuant to 15 U.S.C. § 1692g,

commonly referred to as a “validation notice.” 2 Under this statute, a

validation notice must contain:

         (3) a statement that unless the consumer, within thirty
         days after receipt of the notice, disputes the validity of
         the debt, or any portion thereof, the debt will be
         assumed to be valid by the debt collector;

         (4) a statement that if the consumer notifies the debt
         collector in writing within the thirty-day period that the
         debt, or any portion thereof, is disputed, the debt
         collector will obtain verification of the debt or a copy of
         a judgment against the consumer and a copy of such
         verification or judgment will be mailed to the consumer
         by the debt collector; and

         (5) a statement that, upon the consumer’s written
         request within the thirty-day period, the debt collector

     2 The validation notice may be provided in the debt collector’s initial
communication to the consumer, but if not, it must be sent to the
consumer within five days after the initial communication. See 15 U.S.C.
§ 1692g(a). The August 17, 2017, letter was the only communication from
Frontline to Stiffler within that five-day period.

                                    -8-
        will provide the consumer with the name and address of
        the original creditor, if different from the current
        creditor.

15 U.S.C. § 1692g(a)(3)–(5); see also Graziano v. Harrison, 950 F.2d 107,

111–12 (3d Cir. 1991) (holding that “subsection (a)(3), like subsections

(a)(4) and (a)(5), contemplates that any dispute, to be effective, must be

in writing”).

        To comply with the terms of the [FDCPA], statutory
        notice must not only explicate a debtor’s rights; it must
        do so effectively. Thus, for example, the notice must be
        in print sufficiently large to be read, and must be
        sufficiently prominent to be noticed. More importantly
        for present purposes, the notice must not be
        overshadowed or contradicted by accompanying
        messages from the debt collector.

Graziano, 950 F.2d at 111 (citation omitted).

        In other words, a collection letter will not meet the
        requirements of the [FDCPA] where the validation
        notice is printed on the back and the front of the letter
        does not contain any reference to the notice or, more
        generally, where the validation notice is overshadowed
        or contradicted by accompanying messages or notices
        from the debt collector.

Caprio v. Healthcare Revenue Recovery Grp., LLC, 709 F.3d 142, 148 (3d

Cir. 2013) (internal quotation marks omitted). “Whether the language in

a debt collection letter overshadows or contradicts a validation notice is

a question of law.” Sharpe v. Midland Credit Mgmt., 269 F. Supp. 3d 648,


                                   -9-
654 (E.D. Pa. 2017).

     Here, the August 17, 2017, letter from Frontline to Stiffler included

a validation notice on the reverse side of the first page, which stated:

        Unless you notify this office in writing within 30 days
        after receiving this notice that you dispute the validity
        of this debt, or any portion thereof, this office will
        assume this debt is valid. If you notify this office in
        writing within 30 days from receiving this notice that
        you dispute the validity of this debt, or any portion
        thereof, this office will obtain verification of the debt or
        obtain a copy of a judgment and mail you a copy of such
        judgment or verification. If you request this office, in
        writing, within 30 days after receiving this notice, this
        office will provide you with the name and address of the
        original creditor, if different from the current creditor.

The validation notice was printed in the same typeface and font size as

the main body of text on the front side of the page. Cf. Caprio, 709 F.3d

at 150. It was positioned at the top margin, without a header or title, and

nothing else was printed on the remainder of the reverse side of the first

page—i.e., the validation notice occupied the top inch or so of the reverse

side of the first page, with whitespace occupying the rest. Although the

validation notice was printed on the back side of the first page of the

letter, the front side did contain an explicit reference to the validation

notice’s presence on the reverse side of the page. See id. at 148. At the

bottom of the front side, separated from the main text of the letter by


                                   - 10 -
approximately one inch of whitespace was the following notice:

                        IMPORTANT NOTICE

         This communication is from a debt collector and is an
         attempt to collect a debt.

         Any information obtained will be used for that purpose.

         Please see the reverse side or next page for important
         consumer notices.

This notice was followed immediately by Frontline’s mailing address,

telephone and fax numbers, and hours of operation, printed in the same

typeface and font size, without any separation. 3

     The letter also had a second page containing a privacy notice. This

privacy notice included a boldfaced, all-caps header—“PRIVACY

NOTICE”—followed by half a page of text in the same typeface and font

size as the main text on the front of the first page and the validation

notice on the reverse side of the first page. The privacy notice included

four subparts delineated by separate paragraphs with boldfaced,


     3  We note that “[t]he mere provision of a telephone number or a
request that the consumer contact the debt collector . . . does not
necessarily overshadow the notice that the consumer can assert certain
rights only in writing. But the notice crosses the line when ‘emphasis is
placed on the phone number in any way.’” Vu v. Diversified Collection
Servs., Inc., 293 F.R.D. 343, 359 (E.D.N.Y. 2013). Stiffler does not base
his claims on the manner in which Frontline presented its telephone
number in its August 17, 2017, letter.

                                  - 11 -
underlined     headings:      “Information        We     May       Collect”;

“Confidentiality and Security of Collected Information”; “Sharing

Collected Information with Affiliates”; and “Sharing Collected

Information with Third Parties.” There was apparently nothing

printed on the reverse side of the second page.

     For reference, the layout of the letter is depicted below:




    Page 1 (front)          Page 1 (reverse)            Page 2 (front)

     Stiffler does not contend that the validation notice itself failed to

satisfy the requirements of § 1692g(a), nor does he contend that the letter

contained other statements that contradicted the validation notice. See,

e.g., Caprio, 709 F.3d at 150–54 (letter directing debtor to call a toll-free

telephone number to dispute the debt contradicted validation notice

disclosing that statutory right to dispute debt must be exercised in


                                   - 12 -
writing); Graziano, 950 F.2d at 111 (collection letter threatening legal

action if debt was not paid within 10 days contradicted validation notice

disclosing statutory right to dispute debt within 30 days). Instead, he

contends that the validation notice was overshadowed by the privacy

notice set forth on the front of page two. He argues that the letter’s

instruction to “[p]lease see the reverse side or next page for important

consumer notices” would lead the least sophisticated debtor to skip over

the validation notice on the reverse of the first page and proceed directly

to the privacy notice on the second page.

     But, as noted above, “even the ‘least sophisticated debtor’ is

expected to read any notice in its entirety.” Caprio, 709 F.3d at 149

(emphasis added); see also Campuzano-Burgos, 550 F.3d at 299. Here,

the least sophisticated debtor, being obliged to read the entire letter,

would undoubtedly read the instructions at the bottom of the first page

of the letter—beneath the boldfaced header “IMPORTANT NOTICE”—

directing him to “see the reverse side or next page for important

consumer notices” and review both the reverse side of the first page and

the second page. See Hawk v. EOS CCA, Civil Action No. 13-1964, 2014

WL 948059, at *2 (E.D. Pa. Mar. 10, 2014); Hoover v. Midland Credit



                                  - 13 -
Mgmt., Inc., Civil Action No. 10-cv-06856, 2012 WL 1080117, at *7 (E.D.

Pa. Mar. 30, 2012); see also Campuzano-Burgos, 550 F.3d at 299

(“Although established to ease the lot of the naïve, the standard does not

go so far as to provide solace to the willfully blind or non-observant.”).

Moreover, upon turning to the reverse side of the first page, the least

sophisticated debtor could not have missed the only text that appears

there: the validation notice quoted above. See Hoover, 2012 WL 1080117,

at *7.

         Having read the validation notice on the reverse of the first page,

there is no reason to believe that the least sophisticated debtor would

disregard it upon reading the privacy notice that follows on the next page,

which does not contradict the validation notice and—inasmuch as it

addresses an entirely different subject matter and appears on a separate

page altogether—does not overshadow the validation notice. While a non-

observant reader might skip over the “important notice” directing his or

her attention to the reverse side of the first page, the “least sophisticated

debtor,” who has read the collection letter in its entirety, would neither

overlook nor misunderstand his or her validation rights, adequately and

effectively conveyed by the validation notice set forth on the reverse of



                                     - 14 -
the first page.

       Accordingly, based on the pleadings and documents attached

thereto, the plaintiff’s claim that the defendant’s letter failed to

effectively convey written notice of the plaintiff’s right to dispute the

validity of the debt it sought to collect, pursuant to 15 U.S.C. § 1692g,

shall be dismissed for failure to state a claim upon which relief can be

granted.

III.   CONCLUSION

       For the foregoing reasons, the plaintiff’s claims shall be dismissed

with prejudice for failure to state a claim, pursuant to Rule 12(c) of the

Federal Rules of Civil Procedure.

       An appropriate Order follows.




Dated: July 2, 2019                          s/Joseph F. Saporito, Jr.
                                             JOSEPH F. SAPORITO, JR.
                                             United States Magistrate Judge




                                    - 15 -
